United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  _____________

                                  No. 96-1310NE
                                  _____________

United States of America,               *
                                        *
                   Appellee,            * Appeal from the United States
                                        * District Court for the District of
      v.                                * Nebraska.
                                        *
Shannon E. Williams,                    *       [UNPUBLISHED]
                                        *
                   Appellant.           *
                                  _____________

                            Submitted: May 19, 1997
                                Filed: July 7, 1997
                                 _____________

Before McMILLIAN, ROSS, and FAGG, Circuit Judges.
                            _____________

PER CURIAM.


       After police caught Shannon E. Williams leaving a train station in a car
containing drugs, Williams pleaded guilty to conspiracy to distribute and possess with
intent to distribute cocaine base. See 21 U.S.C. §§ 846, 841(a)(1) (1994). Following
his conviction, sentencing, and direct appeal, Williams filed this 28 U.S.C. § 2255
motion claiming police initiated an interrogation before reading his Miranda rights in
violation of the Fifth Amendment, the Government violated his right to confront an
adverse witness by denying a confidential informant’s existence, his arrest and search
violated the Fourth Amendment, and his trial attorney was constitutionally ineffective
in failing to file pretrial motions to suppress evidence seized during the arrest.

        A valid guilty plea generally waives all nonjurisdictional claims of constitutional
error, however. See Walker v. United States, No. 96-2086, 1997 WL 298449, at *1
(8th Cir. June 6, 1997); Smith v. United States, 876 F.2d 655, 657 (8th Cir. 1989) (per
curiam). Williams is bound by his plea and his resulting conviction unless he can prove
serious derelictions on the part of counsel sufficient to show his plea was not a knowing
and voluntary act. See Walker, 1997 WL 298449, at *2. Williams contends his guilty
plea was not voluntary because counsel pressured him into pleading guilty. The district
court correctly rejected this contention as meritless based on Williams’s responses in
his petition to enter a guilty plea and during the plea hearing. See United States v.
Robinson, 64 F.3d 403, 405 (8th Cir. 1995). Williams also contends his plea was
involuntary because his attorney misadvised him to plead guilty based on evidence that
should have been suppressed. Williams asserts his attorney wrongly decided not to file
suppression motions challenging the search of a codefendant’s locked luggage and the
use of a confidential informant. After reviewing the totality of the circumstances, the
district court concluded counsel reasonably decided not to file any suppression motions
because Williams lacked standing to challenge the search of his codefendant’s luggage
and the use of the confidential informant to establish probable cause was “most
probably constitutional.” We agree with the district court that Williams failed to show
his attorney’s performance was not within “‘the range of competence demanded of
attorneys in criminal cases.’” Hill v. Lockhart, 474 U.S. 52, 56 (1985) (quoting
McMann v. Richardson, 397 U.S. 759, 771 (1970)). Thus, Williams’s ineffective
assistance claim fails on the merits, and Williams cannot avoid the consequences of
pleading guilty. See id. at 58-59 (Strickland performance/prejudice standard must be
satisfied to set aside guilty plea for ineffective assistance); Roberson v. United States,
901 F.2d 1475, 1478 (8th Cir. 1990) (same). By his knowing and voluntary guilty plea,
Williams waived all the claims he now wants considered.


                                           -2-
       The district court’s allegedly premature denial of Williams’s § 2255 motion was
harmless error, at most. The parties had submitted all materials they deemed relevant,
and had made no requests for discovery, expansion of the record, or an evidentiary
hearing before the denial. Although the parties filed a motion to suspend the briefing
schedule pending a decision on a codefendant’s discovery request in a separate § 2255
proceeding, the court ultimately denied the motion. The court did not abuse its
discretion in refusing to reconsider its § 2255 ruling in this case.

      We affirm the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -3-